Title: Remarks—on the—Weather [October 1768]
From: Washington, George
To: 




Octr. 1. Clear and pleasant. Still forenoon but brisk Southwestwardly Wind afterwds.
 


2. Clear, Warm, & Still in the forenoon, a small Southwardly breeze in the Afternoon.
 


3. Clear & pleasant, with but little Wind & that Southwardly.

 


4. Brisk Southwestwardly Wind & warm with flying Clouds.
 


5. Rain in the Night—& in the Morning—clear abt. 8 Oclock with showers afterwards with the Wind westwardly & cool.
 


6. Clear & cool. Wind brisk from West.
 


7. Clear with but little Wind—& that Southwardly.
 


8. Clear with a fresh No. West breeze in the morning, but still afterwards.
 


9. Cloudy with appearances of much Rain—but none fell. Wind Southwardly in the Morng. & westwardly & cool afterwds.
 


10. Cool in the Morng. Moderate Afterwds. with little Wind.
 


11. A Frost this Morning to bite Fodder. Calm & warm forenoon. Brisk So. Westwardly wind & like for Rain in the Afternn.
 


12. Clear and cool morning. Wind fresh at No. West. Calm afternoon & warm.
 


13. Clear and cool. Wind still at No. West—in the Evening Eastwardly.
 


14. Calm and warm forenoon. Cloudy afternoon with appearances of Rain.
 


15. Foggy & Misty Morning. Warm, clear, & still afterwards.
 


16. Cloudy with the Wind Northwardly—then cold & Chilly—with appearances of Rain.
 


17. Cold Rain & disagreeable, with the Wind abt. No. East.
 


18. A severe frost this Morning—but Calm clear & warm day.
 


19. Calm, clear, & Warm forenoon, but lowering afternoon.
 


20. Moderate Rain till abt. 2 Oclock & Cloudy & misty afterwards. Wd. North.

 


21. A good deal of Rain in the Night & more or less till 9 or 10 Oclock then clear with the Wind Westwardly.
 


22. Clear and pleasant with a small Southwardly breeze.
 


23. Ditto—Ditto—Ditto.
 


24. Clear with the Wind Southwardly & Warm.
 


25. Foggy Morng. & Clouds—with a good deal of Rain in the Afternoon & night from No. East.
 


26. Clear & cool Wind brisk from the Westward.
 


27. Cold & clear. Wind abt. No. West.
 


28. Less cold Wind being at So. West & clear.
 


29. Warmer still. Wind continuing Southwardly & the weather clear.
 


30. Clear and very cool morning. Wind Westwardly. Afternoon Mild.
 


31. Mild Wind Southwardly and Clear.
